Citation Nr: 0301955	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  01-05 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION


The veteran served on active duty from October 1968 to July 
1970, including service in the Republic of Vietnam from July 
1969 to July 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  At present, the case is before the 
Board for appellate review. 

The Board notes that, in the May 2001 VA form 9 (Appeal to 
Board of Veterans' Appeals), the veteran indicated that he 
desired to have an appeals hearing before a traveling member 
of the Board.  However, in a statement dated August 2001, he 
indicated that he desired to have an RO hearing in stead.  As 
such, he presented testimony during an October 2001 RO 
hearing.  In a subsequent May 2002 VA form 119 (Report of 
Contact), it is noted that the veteran still desired to have 
a travel Board hearing.  Nevertheless, in a June 2002 letter 
received from the veteran, he indicated that he desired to 
continue his appeal "[w]ithout any more hearings." As such, 
the Board deems the prior requests for a travel Board hearing 
withdrawn and will proceed with its review of the case on the 
present record.  See 38 C.F.R. §§ 20.700-20.704 (2002).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The evidence does not show that the veteran's pre-
existing bilateral hearing loss worsened or was permanently 
aggravated during his active service, or that is otherwise 
related to his service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to prove the claim 
on appeal via the February 2001 RO letters, the April 2001 
rating decision, the May 2001 statement of the case, and the 
March 2002 supplemental statement of the case.  Specifically, 
the veteran has been informed that service connection may be 
granted for diseases which were incurred in or aggravated by 
active service, or which became manifest to a compensable 
degree within a year from service discharge, if within the 
list of presumptive diseases.  Additionally, via a February 
2001 RO letter and the May 2001 statement of the case, the 
veteran was given specific information with respect to the 
VCAA and of the changes in the law pursuant to the enactment 
of the VCAA.  The notification requirement has therefore been 
satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In this 
case, all known and available relevant medical records, 
including the service medical records and the treatment 
records from Beltone Hearing Aid Services, have been obtained 
and associated with the claims file.  Furthermore, the 
appellant was given the opportunity to present testimony at a 
travel Board hearing.  Although he declined to take advantage 
of such opportunity, as discussed above, he presented 
testimony during an RO appeals hearing in October 2001.  
Thus, the duty to assist requirement has been satisfied as 
well.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may also be allowed on a 
presumptive basis for certain chronic diseases, such as 
diseases of the nervous system including sensorineural 
hearing loss, if manifested to a compensable degree within a 
one year period of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  38 
C.F.R. § 3.385 (2002).

In this case, contentions have been advanced in the January 
2003 informal hearing presentation, that the veteran 
currently suffers from bilateral hearing loss which he 
sustained while in combat service with the Artillery during 
his service in Vietnam.  Specifically, it is maintained that 
he replaced gun and mortar tubes, sometimes about 20 yards 
away from where these weapons were being fired.  As a result, 
his hearing impairment was aggravated in service. 

In this respect, the law is clear that a veteran who served 
during a period of war or during peacetime service after 
December 31, 1946, is presumed in sound condition except for 
defects noted when examined and accepted for service. 38 
U.S.C.A. 
§ 1111, 1137 (West 1991).  Clear and unmistakable evidence 
that the disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (2002).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  Intermittent 
or temporary flare-ups of a pre-existing injury or disease 
during service do not constitute aggravation; rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Additionally, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Furthermore, in cases in which the veteran engaged in combat 
with the enemy during a period of war, satisfactory lay 
evidence will be accepted as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred, if consistent with the circumstances, conditions or 
hardships of such service.  See 38 U.S.C.A. § 1154(b) (West 
1991).  In this respect, the veteran's DD-214 shows that he 
served with the 575th Maintenance Company, as well as that 
his active service included service in Vietnam from July 1969 
to July 1970.  His military occupational specialty (MOS), per 
the DD-214, was welder.  During his service, his 
commendations include the National Defense Service Medal 
(NDSM), the SPS M-14 badge, 2 Overseas Service (O/S) Bars, 
the Expert Badge with the M-16, the Vietnam Service Medal 
(VSM) for service in the Republic of Vietnam, the Republic of 
Vietnam Campaign Medal (RVNCM), the Good Conduct Medal 
(GCMDL), and the Army Commendation Medal (ARCOM).  However, 
there is no evidence that the veteran was awarded a Purple 
Heart, Combat Infantryman Badge, or similar combat citation.  
As such, the lack of a service combat citation, coupled with 
the veteran's MOS of welder, and in view of the totality of 
the circumstances, the Board finds that there is no 
supportive evidence that the veteran engaged in combat 
against the enemy during his active service, including during 
his service in Vietnam.

With respect to the evidence of record, the veteran's service 
medical records includes a July 1968 entrance examination 
which reveals the veteran's pure tone thresholds, in 
decibels, for the left ear were 20, 15, 5, 50, 55, and for 
the right ear were 25, 20, 5, 15, 25, both measured at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  He was 
diagnosed with hearing loss at that time.  As well, November 
1968 notations include diagnoses of hearing loss and deafness 
on the left at high frequencies.  Additionally, the July 1970 
separation examination shows the veteran reported that his 
physical condition had not changed since his last 
examination; his hearing ability was noted to be 15/15, 
bilaterally, based on whispered voice testing.  No other 
complaints of or treatment for hearing problems are noted or 
included in the service medical records.

The earliest post-service medical evidence of record is dated 
in 1977, which is about 7 years following the veteran's 
discharge from service.  No medical evidence for the 7-year 
period following the veteran's discharge from service has 
been submitted or identified by the veteran.

In this respect, medical records from the Tennessee Valley 
Authority dated from 1977 to 1990, describe the treatment the 
veteran received for hearing loss.  These records include 
various audilogical reports showing the status of the 
veteran's hearing ability over time, including but not 
limited to an August 1977 audiological report reflecting the 
veteran's pure tone thresholds, in decibels, for the left ear 
were 35, 35, 55, 85, 85, and for the right ear were 35, 40, 
25, 70, 65, both measured at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  Additionally, an August 1978 
audiological report shows his pure tone thresholds, in 
decibels, for the left ear were 30, 30, 65, 95, 80, and for 
the right ear were 35, 35, 25, 65, 65, both measured at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  And, an 
April 1990 audilogical report shows his pure tone thresholds, 
in decibels, for the left ear were 45, 35, 65, 80, 80, and 
for the right ear were 50, 35, 45, 75, 75, both measured at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively.

Medical records from the Shea Ear Clinic dated from 1984 to 
1987 include an October 1984 audiological report showing the 
veteran's pure tone thresholds, in decibels, for the left ear 
were 40, 30, --, 80, 85 and for the right ear were 45, 40, 
30, 70, 65, both measured at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  Additionally, November 1984 treatment 
records show he was diagnosed with otosclerosis of the right 
ear, and that he underwent stapedectomy with prosthesis of 
the right ear.  Lastly, a November 1984 audilogical 
examination revealed his pure tone thresholds, in decibels, 
for the left ear were 45, 45, --, 75, 78, and for the right 
ear were 45, 45, 40, 75, 78, both measured at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively.

Medical records from Beltone Hearing Aid Services include an 
October 1993 audilogical report showing the veteran's pure 
tone thresholds, in decibels, for the left ear were 45, 45, 
70, 75, 105, and for the right ear were 50, 45, 70, 80, 85, 
both measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  As well, a November 1999 audiological report 
reflects his pure tone thresholds, in decibels, for the left 
ear were 55, 60, 70, 90, 95, and for the right ear were 65, 
60, 75, 75, 90, both measured at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively. 

Lastly, lay statements received from B.J., D.E., and R.D., 
essentially indicate that they had noticed a worsening in the 
veteran's hearing ability after his discharge from service in 
1970.  However, none of these individuals appear to be 
physicians or other types of health care experts in hearing 
disabilities.  While the Board does not doubt the sincerity 
of these lay statements with respect to their perceived 
worsening of the veteran's hearing ability, the Board finds 
that only those with specialized medical knowledge, training, 
or experience are competent to provide evidence as to any 
related objective/clinical findings.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991). 

After reviewing the evidence of record, the Board must first 
determine if the presumption of sound condition upon entrance 
into service is applicable in this case.  The Board finds 
that the July 1968 entrance examination with audiometric 
measurements and a diagnosis of hearing loss, as well as the 
November 1968 notations showing hearing loss and deafness on 
the left at high frequencies, constitute clear and 
unmistakable evidence that the veteran's bilateral hearing 
loss preexisted his entrance into active service in October 
1968.  As such, the veteran is not entitled to the 
presumption of soundness with regard to the claimed bilateral 
hearing loss.  38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. § 
3.304(b).

Now the Board turns to the question of whether there was a 
permanent aggravation of the veteran's hearing loss during 
his active service.  Specifically, in deciding a claim based 
on aggravation, after having determined the presence of a 
preexisting condition as in this case, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether this 
constitutes an increase (permanent in nature) in the 
disability, see Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  
Temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 
247-48 (1994).

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for bilateral hearing loss.  It 
is the Board's duty to assess the credibility and probative 
value of evidence and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The veteran's service medical records do not contain any 
evidence that the veteran's pre-existing hearing loss 
increased in severity during his active service.  The service 
medical records are completely silent as to any complaints of 
or treatment for any hearing problems or worsening of hearing 
ability during active service.  Additionally, the July 1970 
separation examination does not indicate a worsening of the 
pre-existing hearing loss, and contains notations that the 
veteran reported that his physical condition had not changed 
since his last examination.  As well, there is no post-
service evidence showing any complaints of or treatment for 
hearing problems within a year of the veteran's discharge 
from service.  No additional evidence in this regard has been 
submitted or identified by the veteran.

Furthermore, the Board notes that the first indication of any 
post-service medical treatment/complaints for hearing 
problems and/or a worsening of his hearing loss is an 
audiological report from the Tennessee Valley Authority which 
is dated August 1977, about seven years after the veteran's 
discharge.  As well, none of the service or post-service 
medical records indicate that there was a measurable 
worsening of the veteran's hearing ability during service, or 
that there was a permanent increase in the severity of his 
hearing loss.

After careful review of the veteran's contentions as 
presented in his numerous statements and his testimony, and 
after a thorough review of the medical records and lay 
statements contained in the claims file, the Board finds that 
the evidence does not indicate that there was an increase in 
the severity of the veteran's preexisting bilateral hearing 
loss during active service, as opposed to the manifestation 
of symptoms, and therefore clear and unmistakable evidence is 
not required to rebut the presumption of aggravation. 

While the Board finds the veteran's testimony to be very 
credible as to his service in Vietnam, the Board also notes 
that the service records are completely negative as to any 
acoustic trauma sustained in service, to include trauma 
sustained during combat against the enemy, as further 
discussed above.

For the foregoing reasons, the preponderance of the evidence 
does not show that a permanent increase in the veteran's 
bilateral hearing loss occurred during active service.  The 
presumption of aggravation provided for in 38 C.F.R. § 
3.306(a)(b) is not for application in this case as described 
above.  And, as the evidence does not establish that the 
veteran's preexisting bilateral hearing loss was aggravated 
by active service, entitlement to service connection is not 
warranted in this case.  Maxson v. West, 12 Vet. App. 453 
(1999).


ORDER

Service connection for bilateral hearing loss is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

